                                          Case 4:19-cv-06320-HSG Document 29 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE M. CLAY,                                   Case No. 19-cv-06320-HSG
                                   8                     Petitioner,                       ORDER GRANTING EXTENSION OF
                                                                                           TIME TO SUPPLEMENT RECORD
                                   9             v.
                                                                                           Re: Dkt. No. 28
                                  10     GISELLE MATTESON,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, the Court GRANTS Respondent’s request for an extension of

                                  14   time to supplement the record, as ordered by the Court on December 28, 2020 (Dkt. No. 27). Dkt.

                                  15   No. 28. By January 25, 2021, Respondent shall file with this Court and serve upon Petitioner

                                  16   copies of Videos No. 2, 5, 6, 36 & 44, as they were presented to the jury.

                                  17          In accordance with Habeas Rule 2(a) and Rule 25(d)(1) of the Federal Rules of Civil

                                  18   Procedure, Warden Giselle Matteson is the correct respondent because she is Petitioner’s current

                                  19   custodian. The Clerk is directed to terminate former warden Robert Neuschnid from this action.

                                  20          This order terminates Dkt. No. 28.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 1/7/2021

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
